Citation Nr: 0109883	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-11 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right thigh 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran had active duty from August 1980 to August 1983.  
He also had service in the Army National Guard, but the 
specific dates of active or inactive duty for training have 
not been verified.  

These matters come to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In that rating decision 
the RO determined that the claims of entitlement to service 
connection for low back and right thigh disorders were not 
well grounded.  The veteran perfected an appeal of that 
decision.

The service medical records for August 1980 to July 1982 are 
not of record, and apparently could not be located by the 
National Personnel Records Center (NPRC).  The available 
records show that in November 1982 the veteran complained of 
a cramping pain in the right thigh of two hours duration 
following a road march.  His complaints at that time were 
assessed as a quadriceps muscle strain.  Medical records from 
his period of National Guard service indicate that in July 
1985 he complained of low back pain after carrying a foot 
locker down stairs, which was treated with Ben Gay.  The 
medical records show that this injury occurred while he was 
on active duty for training.  He continued to complain of low 
back pain in August 1985, which was attributed to lumbar 
strain.  The service medical records make no further 
reference to any complaints or clinical findings pertaining 
to the right thigh or low back.

The veteran claims to have been hospitalized for low back 
complaints during the summer of 1983 at the base hospital at 
Fort Riley, Kansas.  The records pertaining to that 
hospitalization are not in the file, and that evidence is 
relevant in determining whether any current low back disorder 
is related to an in-service injury.

According to his VA treatment records, in June 1985 the 
veteran complained of chronic swelling of his lower body over 
the previous three to four weeks, but no abnormalities were 
found on examination.  In October 1995 he reported having had 
intermittent pain in the low back and right thigh for four 
months, but he apparently did not appear when called for 
examination.  He received physical therapy in April 1997 due 
to pain in the posterior right thigh, which began three years 
previously after carrying a 40 pound bucket of paint.  He 
also reported experiencing low back pain since having been 
involved in a motor vehicle accident in 1993.  In August 1997 
he reported having had problems with his right thigh for the 
previous five months.  At that time he stated that he first 
injured the thigh during training in 1982, and that the pain 
worsened following the 1993 motor vehicle accident.  His 
complaints were then diagnosed as sciatica.

The veteran initially claimed entitlement to compensation 
benefits for the right thigh and low back injuries in April 
1997.  The RO provided him VA orthopedic and neurological 
examinations in October 1997, which were conducted by the 
same examiner and resulted in a diagnosis of a herniated disc 
at L5-S1 with right S1 and S2 radiculopathy.  The examination 
report does not indicate that any diagnostic studies were 
performed in conjunction with the examination, nor does the 
report indicate on what objective evidence the diagnosis was 
based.  An X-ray study of the lumbosacral spine in October 
1997 showed that the disc spaces were well preserved; that 
the vertebra were normal in size, configuration, and 
alignment; and that the spines, pedicles, lamina, and 
transverse processes were all intact.  There was no evidence 
of recent or remote compression, and the X-ray study was 
interpreted as being normal.

The veteran reported receiving ongoing VA treatment for his 
low back complaints since October 1997, including a magnetic 
resonance image (MRI) of the lumbosacral spine, but the 
records of that treatment are not in the file.  The VA 
treatment records are deemed to be evidence of record, and a 
determination on the merits of the veteran's appeal cannot be 
made without consideration of that evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  He also reported having 
been hospitalized at the Francis Scott Key Hospital following 
the 1991 or 1993 motor vehicle accident, the records of which 
are not in the file.  Those records are also relevant in 
determining whether any current low back or right thigh 
disorder is related to service.

In January 1998 the RO requested verification of the 
veteran's periods of active and inactive duty for training 
from the National Guard, but the requested information has 
not been provided.  Although there is an individual sick slip 
among the service medical records showing that on July 19, 
1985 the veteran was noted to have lower back pain and that 
such was in line of duty, certification of his duty status by 
the service department is desirable.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, re-defines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), in which the Court 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
act, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The veteran's claims were denied as not well 
grounded. 

Because of the change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the new 
law, or adjudicated the substantive merits of the claims for 
service connection, it would be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).  
For these additional reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a right thigh 
or low back disorder since October 1997.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not of record.  Specifically, 
the RO should obtain the veteran's 
treatment records from the VAMCs in 
Baltimore and Fort Howard, Maryland, 
including the Green Street Outpatient 
Clinic.  The RO should also obtain the 
treatment records from Francis Scott Key 
Hospital following the motor vehicle 
accident in 1991 or 1993.  If the RO is 
not able to obtain the identified 
records, the claims file should be 
documented to that effect.

3.  The RO should verify, through 
official channels, the veteran's periods 
of active and inactive duty for training 
in the Maryland National Guard from 
November 1983 to June 1987.  

4.  The RO should obtain from the service 
department any clinical records 
pertaining to the veteran's 
hospitalization at the base hospital at 
Fort Riley, Kansas, in June, July, or 
August 1983.  If those records are not 
available, the claims file should be 
documented to that affect.

5.  In accordance with 38 C.F.R. § 3.655, 
the RO should notify the veteran that a 
VA examination is being scheduled, and 
that his failure to appear for the 
scheduled examination may result in the 
denial of his pending appeal.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should provide the 
veteran a VA orthopedic examination for 
the purpose of determining whether any 
current low back or right thigh disorder 
is related to the complaints documented 
in service.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies, including X-ray or MRI 
studies, that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should conduct a thorough 
orthopedic examination of the back and 
lower extremities and provide a diagnosis 
of any pathology found.  The examiner 
should also provide an opinion on whether 
it is at least as likely as not that any 
currently diagnosed low back or right 
thigh pathology is etiologically related 
to the right thigh or low back injuries 
that occurred during service, rather than 
a post-service injury.  The opinion 
should be based on the medical evidence 
of record and sound medical principles, 
and not on the veteran's reported 
history.  The examiner should provide the 
complete rationale for his/her opinion.

7.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination and 
opinion are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

8.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claim for service connection for a 
right thigh and low back disorder.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


